WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for tbe Plaintiff and tbe Assistant Attorney General for tbe United States, defendant, subject to tbe approval of tbe Court:
1. Tbe merebandise marked “A” and initialed JAH by Examiner James A. Horkan on tbe invoices herein consists of Sodium Perborate, exported from West Germany during tbe period 1952 through May 15, 1961, which was appraised on tbe basis of foreign value, as tbat value is defined in section 402(c) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merebandise, and that tbe merebandise should have been appraised on the basis of export value, as defined in section 402(d) of tbe Tariff Act of 1930, as amended, supra.
3. The merebandise and issues are the same in all material respects as tbe merebandise and issues in United States v. PhiKpp Brothers Chemicals, Inc. A.R.D. 134, (decided June 13, 1961), wherein it was held tbat no foreign value as defined in section 402(c), supra, existed for such or similar merebandise, and
. tbat tbe proper basis of appraisement was export value, as defined in section 402 (d), supra.
4. Tbe record in United States v. Philipp Brothers Chemicals, Inc. A.R.D. 134, be incorporated in tbe record herein.
5. At tbe time of exportation of tbe merchandise marked “A” as aforesaid, tbe price at which such merchandise was freely offered for sale and sold to all purchasers in tbe principal market of West Germany, in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to tbe United States was:
Date of Exportation 1952 Value $27.56 per 100 kilos, less ocean freight and insurance
1953 $25.13
1954 $30.86
1955 $31.97
1956 $30.80
1/1/57 thru 8/20/57 $28.85 “
■
8/21/57 thru 3/4/58 $29.00
3/5/58 thru 12/28/58 $29.20" ' “
12/29/58 thru 9/16/59 $25.00,
9/17/59 thru 12/7/60 $23.00
12/8/60 thru 7/13/61 $22.50
6.These appeals may be submitted on this stipulation.
Upon tbe agreed facts, I find and bold tbat export value, as tbat value is defined in section 402(d) of tbe Tariff Act of 1930, is tbe proper basis for tbe determination of tbe value of tbe merchandise *421involved in the appeals for reappraisement enumerated in schedule A, attached to this decision and made a part hereof, and that such value for the items herein involved on the respective dates of exportation was as follows:
Date of Exportation 1952 Value $27.56 per 100 kilos, less ocean freight and insurance
1953 $25.13
1954 $30.86
1955 $31.97
1956 $30.80
1/1/57 through 8/20/57 $28.85
8/21/57 through 3/4/58 $29.00 “
3/5/58 through 12/28/58 $29.20
12/29/58 through 9/16/59 $25.00
9/17/59 through 12/7/60 $23.00 “
12/8/60 through 7/13/61 $22.50
Judgment will issue accordingly.